UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: January 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-1341878 MOBIFORM SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3399360 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1255 N Vantage Pt. Dr., Suite A Crystal River, Florida 34429 (Address of principal executive offices) (Zip Code) Issuer's telephone number (352) 564-9610 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes þNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common equity outstanding as ofFebruary 22, 2010 was 24,560,656 shares of common stock, par value Table of Contents MOBIFORM SOFTWARE, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at January 31, 2010 (unaudited) and October 31, 2009 3 Consolidated Statements of Operations for the three months ended January 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended January 31, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 4T. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities 22 Item 6. Exhibits 22 Signatures 23 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS MOBIFORM SOFTWARE, INC. CONSOLIDATED BALANCE SHEETS January 31, October 31, 2010 2009 (Unaudited) Assets Current Assets Cash and Cash Equivalents $ 119,165 $ 14,966 Accounts Receivable – Net 149,977 9,920 Prepaid Expenses 29,317 47,801 Total Current Assets 298,459 72,687 Property and Equipment – Net 37,232 32,768 Other Assets Security Deposits 3,650 3,650 Total Assets $ 339,341 $ 109,105 Liabilities and Stockholders’ Equity (Deficit) Current Liabilities Convertible Notes Payable $ 50,000 $ 50,000 Notes Payable – Related Party 100,000 50,000 Accounts Payable and Accrued Liabilities 80,792 110,479 Deferred Revenue 90,013 5,833 Common Share Liability - 29,250 Total Current Liabilities 320,805 245,562 Commitments and Contingencies - - Stockholders’ Equity (Deficit) Preferred Stock, $0.0001 Par Value, 5,000,000 Shares Authorized and Unissued - - Common Stock, $0.0001 Par Value; 100,000,000 Shares Authorized; Shares Issued and Outstanding, 24,560,656 at January 31, 2010 and 24,410,656 at October 31, 2009 2,456 2,441 Additional Paid in Capital 7,094,898 7,036,413 Accumulated Deficit (7,078,818 ) (7,175,311 ) Total Stockholders’ Equity (Deficit) 18,536 (136,457 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 339,341 $ 109,105 See the accompanying notes to consolidated financial statements. 3 Table of Contents MOBIFORM SOFTWARE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] For the Three Months Ended January 31, 2010 2009 Revenue $ 347,023 $ 16,126 Operating Expenses Payroll Expenses 147,024 179,125 Compensation – Share Based - 40,440 Consulting Fees – Share Based 43,848 - Professional Fees 10,262 56,658 Advertising 8,060 17,488 Depreciation and Amortization 3,159 6,170 Consulting Fees 11,928 13,174 Office 3,386 3,877 Rent 6,621 12,798 Telephone and Communication 3,300 3,436 Other 9,981 8,214 Total Operating Expenses 247,569 341,380 Operating Income (Loss) 99,454 (325,254 ) Other Income (Expenses) Interest Income 64 3,576 Interest Expense (3,025 ) (1,468 ) Gain from Derecognition of Common Share Liability - 400,000 Total Other Income (Expenses) (2,961 ) 402,108 Income Before Income Taxes 96,493 76,854 Provision for Income Taxes - - Net Income $ 96,493 $ 76,854 Net IncomePer Common Share – Basic and Diluted $ - $ - Weighted-Average Common Shares Outstanding – Basic and Diluted 24,413,989 23,657,179 See the accompanying notes to consolidated financial statements. 4 Table of Contents MOBIFORM SOFTWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] For the Three Months Ended January 31, 2010 2009 Operating Activities Net Income $ 96,493 $ 76,854 Adjustments to Reconcile Net Income to Net Cash Provided by (Used for) Operating Activities: Depreciation and Amortization 3,159 6,170 Consulting Fees – Share Based 43,848 - Compensation – Share Based - 40,440 Gain from Derecognition of Common Share Liability - (400,000 ) Deferred Revenue 84,180 (2,500 ) Changes in Assets and Liabilities: (Increase) Decrease in: Accounts Receivable (140,057 ) 28,805 Prepaid Expenses 3,886 3,200 Increase (Decrease) in: Accounts Payable and Accrued Liabilities (29,687 ) (26,911 ) Net Cash Provided by (Used for) Operating Activities 61,822 (273,942 ) Investing Activities Redemption of Certificate of Deposit - 196,425 Acquisition of Property & Equipment (7,623 ) - Net Cash (Used for) Provided by Investing Activities (7,623 ) 196,425 Financing Activities Proceeds from note payable – related party 50,000 - Net Cash Provided by Financing Activities 50,000 - Change in Cash and Cash Equivalents 104,199 (77,517 ) Cash and Cash Equivalents – Beginning of Period 14,966 196,512 Cash and Cash Equivalents – End of Period $ 119,165 $ 118,995 Supplemental Disclosures of Cash Flow Information Cash paid during the year for: Interest $ - $ - Income Taxes $ - $ - Supplemental Disclosures of Non-Cash Investing and Financing Activities: Debt and Accrued Interest Converted into Common Stock $ - $ 29,062 Common Stock Issued for Share Liability $ 58,500 $ - See the accompanying notes to consolidated financial statements. 5 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JANUARY 31, (1)Nature of Business and Basis of Presentation Mobiform Software, Inc, (“Mobiform US”), a Delaware corporation, was originally formed under the name Firefly Learning, Inc. in May 2001. In October, 2005, pursuant to an exchange agreement, we acquired all of the issued and outstanding shares of capital stock of Mobiform Software, Ltd. (“Mobiform Canada”), a Canadian corporation, in exchange for 14,299,593 shares of our common stock. Mobiform
